Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15
Claims 1-15 are  rejected under 35 U.S.C. 103 as being unpatentable over Van Tooren et al. (2017/0168021; “Van Tooren”) in view of Hashimoto et al. (2013/0272667; “Hashimoto”).
Regarding claim 1, Van Tooren discloses in figures 1, 3 and 4 a vehicle panel component formed as a polymeric laminate incorporating strength fiber rovings, including carbon and plastic fibers, and optical fiber sensor.
[0010] In one embodiment disclosed is a method for monitoring the health of a structure that includes a polymeric laminate, the laminate comprising a fiber reinforced polymeric composition.
[0011] In one embodiment, the receiver can include optical fibers in the form of Fiber Bragg Grating (FBG) sensors. A system can also include data acquisition components for both the passive and active systems, signal processing components for both the passive and active systems, as well as signal generators for the transducers of the active system. 
[0026] A thermoset polymer of a fiber reinforced polymeric composition can include one or more thermoset polymers as are generally known in the art. For example a fiber reinforced thermoset composition can include a matrix resin selected from one or more of an epoxide, a polyimide, a bis-maleimide, a polyphenol, a polyester, etc., or combinations thereof that, when fully cured, forms a crosslinked thermoset matrix.
[0027] The fibrous reinforcement of a composition may include one or more fiber types including, without limitation, polymer fibers, glass fibers, carbon fibers, metal fibers, natural fibers such as jute, bamboo, etc., basalt fibers, and so forth, or a combination of fiber types. For instance, the fibers may be chopped fibers, continuous fibers, or fiber rovings. For example, a composite prepreg as is known in the art can be used such as a continuous carbon fiber/epoxy resin, which is a common composite material used in polymeric laminates.
[0028] As illustrated in FIG. 1, a structure 12 can be a multi-ribbed box type structure that can include segments 6, 8 separated by ribs 4. Each segment 6, 8 can include one or more polymeric laminate panels 2 in acoustic communication with one another (i.e., an acoustic wave is capable of transferring between adjacent laminate panels of the structure 12). A single panel 2 of a polymeric laminate can extend beyond a single segment 6, 8, as is known. For instance, a single polymeric laminate panel 2 can extend across the entire width of a structure such as a wing, an elevator, etc.
[0029] A structure 12 can include at least one passive sensor 10 carried on or embedded in a polymeric laminate of the structure 12 or affixed to or embedded in a component (e.g., a metallic or composite component) that is in contact with a laminate. As used herein, the term “embedded” is intended to mean that the sensors are attached directly to a surface (such as using a suitable adhesive) or are located inside a structure (such as by being located between or among layers of a laminate). The sensor 10 can be configured for acquiring data in response to ambient events associated with the structure. The sensor 10 may be attached to or embedded within the polymeric laminate, and can alternatively be carried by an appliqué or a repair patch or can be attached to or embedded within a component that is in contact with a polymeric laminate.
Van Tooren, pars. [0010], [0011], and [0026]-[0029].
Further regarding claim 1, Van Tooren does not explicitly disclose that the optical fiber sensor is part of a commingled fiber bundles of strength and sensor fibers.
However, Hashimoto discloses in figures 2 and 3, and related text, optical fiber sensors bundled with strength fibers and connectable to BOTDR analyzing systems.
[0042] FIG. 2 shows another example of conventional cable 10. Another conventional DPTS has a 1.15.about.1.20 mm diameter GIP 6 at the center of the cable and the center GIP 6 is surrounded by six (6) 1.15.about.1.20 mm diameter GIP 5, a temperature measuring optical fiber 2 enclosed in a metallic tube 7 with the same diameter as the 1.15.about.1.20 mm GIP and a pressure measuring optical fiber 1 with the same diameter as the 1.15.about.1.20 mm GIP. In the current embodiment, the metallic tube 7 enclosing a temperature measurement optical fiber 2 does not have any strengthening member inside the metallic tube 7. The six (6) 1.15.about.1.20 mm GIPs, the metallic tube 7 enclosing the pressure measuring optical fiber 2, and the temperature measurement optical fiber 1 form a concentric layer surrounding the center GIP 6. The second layer is then surrounded by twenty (20) 0.65.about.0.70 mm GIPs 3.
[0043] FIG. 3 shows a metallic tube with strengthening members enclosed inside. In the current embodiment, the metallic tube has a composition of stainless steel and Kevlar 5680d is used as a strengthening member. The metallic tube 7 having a thickness of 0.2 mm tube is shown. A strengthening member such as aramid yarn, PBO yarn or a carbon type yarn can be used. The strengthening members provide total strain reduction by providing light weight and lower thermal expansion coefficient.
[0007] In recent years, BOTDR (or BOTDA) analyzing system for sensing the temperature and pressure distribution at the same time is under the development. The cable used for this system is called Distributed Pressure and Temperature Sensor (DPTS) cable. An example of the cable structure has been described in US 2011/022505. In this invention, an exposed optical fiber which is mainly for pressure sensing is placed at the center of the cable. The pressure sensing optical fiber is surrounded by several wires and an SST containing an optical fiber which is for temperature sensing in the same way as DTS.
Hashimoto, pars. [0042], [0043], and [0007].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Van Tooren to comprise a form for a vehicle component comprising: a commingled fiber bundle composed of thermoplastic fibers and a reinforcement fiber, said reinforcement fiber being glass fibers, aramid fibers, carbon fibers, or a combination thereof, said commingled fiber bundle laid out in a two-dimensional base layer that defines a shape of the form; and an optical fiber stitched to said commingled fiber bundle because the resulting configuration would provide light-weight and resilient optical fiber sensors.  Hashimoto, par. [0014].


Regarding claims 2-15, Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Van Tooren in view of Hashimoto, as applied in the rejection of claim 1, to comprise:
2. The form of claim 1 wherein said optical fiber is configured to be used with a Brillouin optical time-domain reflectometer (BOTDR) onboard a vehicle. Hashimoto, pars. [0042], [0043], and [0007].
3. The form of claim 2 wherein said BOTDR is configured to provide data to a computer onboard the vehicle. Hashimoto, pars. [0042], [0043], and [0007].
4. The form of claim 1 wherein said optical fiber is coated in an ultraviolet-curable resin. 
5. The form of claim 1 wherein said optical fiber has a diameter of 0.25 mm.
6. The form of claim 1 wherein the reinforcement fiber is exclusively only the glass fibers.
7. The form of claim 1 wherein the reinforcement fiber is exclusively only the carbon fibers.
8. The form of claim 1 wherein the reinforcement fiber is enriched in carbon fiber in certain regions relative to glass fibers.
9. The form of claim 1 wherein the form is formed using selective commingled fiber bundle positioning (SCFBP), where the form is held together with a thermoplastic stitching.
10. The form of claim 1 wherein said commingled fiber bundle includes recycled fibers. 
11. The form of claim 1 further comprising a successive layer formed with said commingled fiber bundle in contact with said two-dimensional layer. Hashimoto, pars. [0042], [0043], and [0007].
12. The form of claim 11 wherein said optical fiber stitched to said successive layer.
13. The form of claim 11 wherein said first successive layer is angularly displaced relative to said base layer.
14. The form of claim 11 further comprising one to seventeen additional successive layers placed on said first successive layer.
15. The form of claim 11 wherein a plane of symmetry exists among in the form as angular displacement of the layers. Tooren, fig. 1 and  pars. [0010], [0011], and [0026]-[0029].
because the resulting configurations would provide light-weight vehicular structural panels, Van Tooren, pars. [0010], [0011], and [0026]-[0029], that incorporate  resilient optical fiber sensors.  Hashimoto, par. [0014].  Here, the examiner notes that material  and structural limitations recited in claims 4-14 are well-known, well-characterized, and oft-used design features; and that the plane of symmetry recited in claim 15 would facilitate sensing rotational motion.
Claims 16-20
Claims 16-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Van Tooren et al. (2017/0168021; “Van Tooren”) in view of Hashimoto et al. (2013/0272667; “Hashimoto”), as applied in the rejection of claims 1-15, and further in view of Sawada et al. (2011/0214903; “Sawada”).
Regarding claims 16-10, Sawada discloses in paragraphs [0028], [0031], [0034] and [0046] a thermoplastic-based method of manufacturing a fiber-reinforced structural panel that incorporates an optical fiber sensor.
[0028] Herein, for a resin material of the parent material of the panel member 9 included in a functional panel according to the invention, use is generally made of thermosetting resin, and thermoplastic resin, however, the thermosetting resin excellent in strength as well as rigidity of a molded unit is preferably used. The thermosetting resin includes, for example, unsaturated polyester, vinyl ester, epoxy, resol-type phenol, urea-melanin, and polyimide, further including a copolymer of resins selected from the group of these resins as above, or a denatured resin thereof, and a resin obtained by blending at least two elements selected from the group with each other. In order to enhance impact resistance, elastomer, or a rubber component may be added thereto. Epoxy resin, in particular, is preferably used from the standpoint of mechanical characteristics of the molded unit.
[0031] A method for manufacturing the panel member 9 is described hereunder. To be specific, a plurality of carbon fiber sheets 10 impregnated with an epoxy resin, respectively, are stuck together to be laminated over a mold with a mold-releasing agent applied to the surface thereof. In a stage where lamination of the carbon fiber sheets 10 is partially completed, the power supply line 2 coated with the semi-cured phenol resin is disposed at respective desired positions on laminated carbon fiber sheets 10, on the top of which other carbon fiber sheets 10 are stuck together again to be laminated, thereby completing lamination of the carbon fiber sheets that are not laminated as yet. Thereafter, a carbon fiber 11 serving as a reinforcing fiber having a continuous filament is weaved around the periphery of the power supply line 2 provided inside the panel member 9, in the direction of a board thickness thereof, and subsequently, pressure-molding and heating-molding are applied thereto by use of an integral molding process.
[0034] In this connection, a configuration in which the carbon fibers 11 as the reinforcing fibers are provided in the panel member 9 is not limited to such a configuration as described above with reference to the present embodiment. Alternatively, molding may be performed by use of an integral molding means whereby power supply lines and a necessary number of reinforcing fibers are prearranged so as to be lined up in respective directions that are effective for reinforcement to be subsequently provided in a mold, and an epoxy resin is injected therein before pressurizing, and heating. For the semi-cured resin material for use in coating of the supply line 2, use is preferably made of an epoxy resin, or resol-type phenol resin from the viewpoint of heat resistance, and resistance to electrical insulation. Further, there is no particular limitation to the supply line 2 as long as it is electrically conductive, and for the power supply line 2, use may be made of a metal conductor made of copper, and so forth, besides an electric wire.
[0046] Further, an electric signal line for use as the electrical conductor can be embedded in the panel member 9, the electric signal line including an optical fiber of a thermocouple sensor for advising a user of variation in the temperature of the panel member 9, an optical fiber of a strain sensor for advising the user of a distortion amount of the panel member 9, an optical fiber for advising the user of a crack or damage, occurring to the panel member 9, and so forth.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Van Tooren in view of Hashimoto to comprise:
16. A method of forming a unitary reinforced composite component having a sensor system, said method comprising: placing the form of claim 1 onto a mold platen, heating the preform to promote fusion of the thermoplastic fibers therein; cooling the preform until solidified with contours of the component; and removing the vehicle component from the mold platen.
17. The method of claim 16 further comprising applying a thermoplastic skin intermediate between the form and the mold platen.
18. The method of claim 16 further comprising applying a second opposing platen to apply pressure and sandwich the form.
19. The method of claim 16 wherein the unitary reinforced composite component is a vehicle component.
20. The method of claim 16 further comprising connecting said optical fiber to a Brillouin optical time-domain reflectometer (BOTDR) onboard a vehicle.
because the resulting steps would facilitate manufacturing, assembling, and repairing/replacing lightweight resilient panels. Sawada, par. [0019].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883